This is a prosecution under a local act entitled "An act to provide for the more efficient working of the public roads of Crenshaw county, Alabama; to provide for the raising of revenues for the public roads and bridges of Crenshaw county, Alabama, including a vehicle license tax, and a dog tax, and a commutation fee of five dollars per capita in lieu of road work; to prescribe the duties of the county commissioners, judge of probate, tax assessor, tax *Page 146 
collector and sheriff of Crenshaw county, Alabama, and to fix their compensation; to provide payment to attorney for drafting this act; to provide for the assessment and collection of said taxes or licenses; to punish persons violating the provisions of this act; to provide for the disposition of the fine and forfeitures collected under this act; to provide the mode and prescribe the manner that prosecutions under this act shall be conducted, and to provide such other duties and details as may be necessary for the proper working of the public roads and the building of the public bridges of Crenshaw county, Alabama." Loc. Acts 1915, p. 85.
In addition to providing for a system of constructing and maintaining public roads in Crenshaw county, the body of the act contains the following provision:
"Sec. (22). The county attorney shall for his services in drafting this act be allowed and paid seven and one-half per cent. of the first year's revenues collected under this act, payable when collected, and the judge of probate shall draw his warrant for said compensation based upon the certificate of the tax collector as to the amount collected."
The statement was made by appellant's counsel, in argument, that the county attorneys, for drafting the bill, had received for their services, out of the taxes collected under the act, a sum approximating $2,000, under the provisions of the section above quoted. It seems to us that appellant's contention that this act violates section 45 of the Constitution, in that it contains two subjects, both in its title and body, is well taken. The subject of making compensation for legal services in drafting a bill to be introduced in the Legislature is in no way related to the subject of establishing and maintaining public roads.
"It is too well settled by the adjudicated cases to really require, or even warrant, the further discussion, that, if the title to an act indicates, and the act itself actually embraces, two different subjects diverse in their nature, and having no necessary connection, the whole act muct be treated as void, from the manifest inability of the court to choose between two and hold the act valid as to one subject and void as to the other." Allman v. City of Mobile, 162 Ala. 231,50 So. 240; Ballentyne v. Wickersham, 75 Ala. 533; Ramagnano v. Crook, 85 Ala. 229, 3 So. 845; City of Mobile v. L.  N. R. R. Co., 124 Ala. 143, 26 So. 902; Gandy v. State, 86 Ala. 20,5 So. 420; Builders'  Painters' Supply Co. v. Lucas 
Co., 119 Ala. 202, 24 So. 416.
"It has been said that illegitimate and unconstitutional practices get their first footing by silent approach and slight deviation, and the courts must be vigilant to prevent such encroachment." 6 R. C. L. 78, § 76; Boyd v. United States,116 U.S. 616, 6 Sup. Ct. 524, 29 L.Ed. 746; Brown v. Walker,161 U.S. 591, 16 Sup. Ct. 644, 40 L.Ed. 819: Gulf, C.  S. F. Ry. Co. v. Ellis, 165 U.S. 150, 17 Sup. Ct. 255,41 L.Ed. 666.
If the courts should sustain such legislation, it would not only tend to encourage cupidity, but would amount to nullification of the Constitution. The act, in so far as it taxes dogs, violates section 211 of the Constitution. Smith v. Court of County Commissioners, 117 Ala. 196, 23 So. 141.
Let the case be certified to the Supreme Court.
Certified.
BRICKEN, J., not sitting.